PeR Curiam.
The cause, which was before Judge Brock for final hearing, was submitted upon an agreed statement of facts.
If, as plaintiff asserts, the statutory provisions relied on by the Board of Commissioners of Forsyth County as authority for their resolution of April, 1964, are unconstitutional and therefore void, plaintiff has an adequate remedy at law in that he has a complete defense to a criminal prosecution for violation of said resolution. In our view, the stipulated facts fail to show circumstances sufficient to warrant equitable (injunctive) relief; and the general rule, as stated in Walker v. Charlotte, ante, 697, . S.E. 2d ., and cases cited, applies. Hence, the judgment of the court below is affirmed.
Affirmed.